NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

JOE PIAZZA, Jr.,                                 No. 11-55621

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01202-DOC-CW

  v.
                                                 MEMORANDUM *
FEDERAL BUREAU OF PRISONS; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Joe Piazza, Jr., appeals pro se from the district court’s judgment dismissing

his action brought under Bivens v. Six Unknown Named Agents of Federal Bureau




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Narcotics, 403 U.S. 388 (1971) and the Federal Torts Claim Act alleging

constitutional violations. We dismiss.

      We lack jurisdiction to consider Piazza’s challenges to the underlying

judgment because Piazza failed to file a timely notice of appeal as to the

underlying judgment. See Fed. R. App. P. 4(a) (notice of appeal must be filed

within sixty days after judgment if one of the parties is the United States); see also

Munden v. Ultra-Alaska Assocs., 849 F.2d 383, 386 (9th Cir. 1988) (the appellate

court will not “strain to characterize artificially” a postjudgment filing “merely to

keep the appeal alive”).

      DISMISSED.




                                           2                                    11-55621